{¶ 36} I concur in Judge Gorman's well-reasoned opinion. The conclusions are required by the state of the law as handed down to us by the legislature and the Ohio Supreme Court.
 {¶ 37} But I continue to believe that governmental immunity in the United States is simply one big legal mistake — based on the English model of "the king can do no wrong."3 We have no king. And we should not make the government king, and thus not liable for its transgressions against individual rights.
 {¶ 38} As to this case, we do not know if there was any malpractice the case never got that far because of the immunity. But it is odd that a person with money, who can hire an attorney, has a remedy if the attorney errs, but a poor person has none. Alas, the way of the world; but in this case mandated by the legislature.
3 See Gladon v. Greater Cleveland Regional Transit Auth.,75 Ohio St. 3d 312, 1996-Ohio-137, 662 N.E.2d 287, 303-306 (Douglas, J., dissenting). *Page 258